Exhibit 10.2

ADVANCED MICRO DEVICES, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is entered into as of
January 20, 2009, between Derrick Meyer (the “Executive”) and Advanced Micro
Devices, Inc. (the “Company”).

RECITALS

WHEREAS, on July 17, 2008, the Executive and the Company entered into an
Employment Agreement (the “Agreement”) which sets forth the terms of the
Executive’s employment with the Company;

WHEREAS, the parties wish to amend certain provisions of the Agreement regarding
the annual base salary of the Executive pursuant to the terms and conditions set
forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereby
agree that the Agreement shall be amended effective as of the February 2, 2009
to the extent necessary to give effect to this Amendment as follows:

1. Section 3(a) of the Agreement shall be replaced in its entirety with the
following language:

“Executive shall receive an annual salary of nine hundred thousand dollars
($900,000) (as may be adjusted from time to time, the “Base Salary”).
Executive’s Base Salary will be payable pursuant to the Company’s normal payroll
practices. Notwithstanding the foregoing, the Board shall, no less frequently
than annually, review and may adjust Executive’s Base Salary from time to time.
Effective as of February 2, 2009, Executive’s Base Salary is seven hundred and
twenty thousand dollars ($720,000).”

2. Executive hereby waives his right to terminate his employment for Good
Reason, as defined in the Agreement, and for Constructive Termination, as
defined in the Agreement, as a result of this salary reduction; and, Executive
agrees and acknowledges that he shall not be entitled to invoke any rights to a
Good Reason termination of employment or Constructive Termination from the
Company as a result of this salary reduction.

3. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

4. This Amendment will be governed by and construed in accordance with the laws
of the State of Texas without reference to conflict of laws provisions.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

ADVANCED MICRO DEVICES, INC. By:   /s/ Bruce L. Claflin   Bruce L. Claflin  
Chairman, Compensation Committee of the Board of Directors

 

EXECUTIVE Signature:   /s/ Derrick R. Meyer   Derrick R. Meyer